Citation Nr: 0000354	
Decision Date: 01/06/00    Archive Date: 01/11/00

DOCKET NO.  95-40 387A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel


INTRODUCTION

The veteran had active service from July 1991 to February 
1995.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 1995 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), located in 
Denver, Colorado.  The Board notes that the veteran also 
perfected an appeal with respect to the RO's July 1995 denial 
of service connection for tinnitus, and with the assignment 
of only a noncompensable evaluation for his service-connected 
residuals of fractures to his fourth and fifth fingers.  
However, the RO thereafter established service connection and 
assigned a maximum schedular evaluation of 10 percent for 
tinnitus, thereby ending the appeal on that issue.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  Moreover, the RO increased 
the evaluation assigned to residuals of fractured fingers to 
10 percent, and the veteran withdrew his appeal on that issue 
in writing.  See 38 C.F.R. § 20.204(b) (1999).


FINDING OF FACT

There is no competent evidence of an existing left ear 
hearing loss disability as defined for VA purposes.


CONCLUSION OF LAW

The claim of entitlement to service connection for left ear 
hearing loss is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).



REASONS AND BASES FOR FINDING AND CONCLUSION

Pertinent Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).  Where a veteran served for at 
least 90 days during a period of war or after December 31, 
1946, and certain chronic diseases, such as organic disease 
of the nervous system, become manifest to a degree of 10 
percent within one year from the date of termination of such 
service, such diseases shall be presumed to have been 
incurred in service, even though there is no evidence of such 
diseases during the period of service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service and still has 
such condition.  Such evidence must be medical unless it 
relates to a condition as to which, lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be well grounded if (1) the condition is 
observed during service, (2) continuity of symptomatology is 
demonstrated thereafter and (3) competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 489 (1997); see also Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993) (where the issue involves questions 
of medical diagnosis or an opinion as to medical causation, 
competent medical evidence is required).  

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

"[A] person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Carbino v. Gober, 10 Vet. App. 507 
(1997); Anderson v. Brown, 9 Vet. App. 542, 545 (1996).  A 
well-grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation. Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of [section 5107(a)]."  Murphy v. Derwinski, 
1 Vet. App. 79, 81 (1990).  In Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992), the Court held that a claim must be 
accompanied by supportive evidence and that such evidence 
"must 'justify a belief by a fair and impartial individual' 
that the claim is plausible."  

For a claim of service connection to be well grounded, there 
generally must be (1) a medical diagnosis of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  See 
Anderson, supra; Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table). 

For the purposes of determining whether this claim is well-
grounded, the Board must presume the truthfulness of the 
evidence, "except when the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion."  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

If a claim is not well grounded, the application for service 
connection must fail, and there is no further duty to assist 
the veteran in the development of his claim.  
38 U.S.C.A. § 5107, Murphy v. Derwinski, 1 Vet. App. 78 
(1990).

Factual Background

The veteran served as a diver.  Audiologic evaluations during 
service showed left ear pure tone thresholds, in decibels, as 
follows:

DATE
500 
Hertz
1000 
Hertz
2000 
Hertz
3000 
Hertz
4000 
Hertz
January 1991
0
0
0
0
5
July 1991
0
-5
0
10
5
June 11, 1993
5
10
10
30
30
June 23, 1993
5
0
5
20
30
February 25, 
1994
5
0
0
15
25
June 15, 1994
25
10
5
15
25
February 1995 
25
10
5
15
28

Records reflect that the veteran complained of left ear pain, 
and a feeling of water in his ear in April 1993.  Decreased 
left ear hearing was noted.  The impression was otitis media 
of the left ear.  In June 1994, the veteran was notified that 
he had a permanent threshold shift in his hearing and that 
his hearing loss was caused by extensive exposure to loud 
noise without the proper use of protective hearing devices.  
The February 1995 report of examination at discharge included 
an audiological evaluation, the results of which are reported 
above.  The report reflects notation of left ear hearing 
loss, not considered disqualifying.

In May 1995, the veteran presented for a VA examination.  
Pure tone thresholds, in decibels, for the left ear were as 
follows:

500 
Hertz
1000 
Hertz
2000 
Hertz
3000 
Hertz
4000 
Hertz
15
10
15
20
30

Speech audiometry revealed 100 percent speech recognition 
ability in the left ear.  The veteran complained of being 
unable to use his left ear on the phone and reported that his 
family and friends complained that he spoke loudly.

In December 1995, the veteran presented for a personal 
hearing before a hearing officer at the RO, at which time he 
reported hearing problems that began in service and continued 
to date.  

Analysis

For the purpose of service connection, impaired hearing will 
be considered a disability when the auditory threshold in any 
of the frequencies 500, 1,000, 2,000, 3,000 or 4,000 Hertz is 
40 decibels or greater; or when the auditory thresholds for 
at least three of the frequencies are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (1999).  Based 
on such definition, the competent evidence of record does not 
establish the existence of a left ear hearing disability 
during or since service.  

The Board acknowledges service evidence reflecting a change 
in the veteran's auditory acuity, and that service personnel 
attributed it to noise exposure.  However, although the 
veteran had and still has some hearing loss as defined in 
Hensley v. Brown, 5 Vet. App 155 (1993), neither the in-
service nor post-service hearing tests have shown left ear 
hearing loss disability meeting the definition of 
38 C.F.R. § 3.385.  Thus, despite the notation of decreased 
hearing ability, hearing loss is not a disability for VA 
purposes until it loss meets the criteria under 38 C.F.R. 
§ 3.385.  A claim for service-connection for a disability 
must be accompanied by evidence which establishes that the 
claimant currently has the claimed disability.  Absent proof 
of a present disability there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992) ; Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  Accordingly, the 
veteran's claim is not well grounded. 

The Board recognizes that the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, "the 
Court") has held that there is some duty to assist a veteran 
in the completion of an application for benefits under 
38 U.S.C.A. § 5103 (West 1991 & Supp. 1999) even where the 
claims appear to be not well-grounded if a veteran has 
identified the existence of evidence that could plausibly 
well-ground the claim.  See generally, Beausoleil v. Brown, 
8 Vet. App. 459 (1996); and Robinette v. Brown, 
8 Vet. App. 69 (1995), as modified in this context by Epps v. 
Brown, 9 Vet. App. 341, 344 (1996).  In the instant case, 
however, the veteran has not identified any medical evidence 
that has not been submitted or obtained, which will support a 
well-grounded claim.  Thus, the VA has satisfied its duty to 
inform the veteran under 38 U.S.C.A. § 5103(a).  See Slater 
v. Brown, 9 Vet. App. 240, 244 (1996).

The Board advises the veteran that he is free in the future 
to present medical evidence of a left ear hearing disability 
as defined by regulation, and in doing so reopen his claim of 
entitlement to service connection.  


ORDER

Service connection for left ear hearing loss is denied.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals



 

